United States Court of Appeals
              For The District of Columbia Circuit
                                
                                
                                
No. 99-3141                                  September Term, 1999
                                                     98cr00435-01

                                        Filed On:
United States of America,
          Appellant

             v.

Dennis Hall,
          Appellee



     BEFORE:   Edwards, Chief Judge, Henderson and Rogers, Circuit Judges 

                            O R D E R

     Upon consideration of appellant's unopposed motion to amend opinion, filed
June 6, 2000, it is

     ORDERED that the motion is granted and the opinion of June 2, 2000, is
amended, as follows:

     
          At page four, the second full paragraph,
          beginning in line twenty, delete        


               , absent a showing of excusable neglect,


     

                            Per Curiam

FOR THE COURT:
Mark J. Langer, Clerk

Filed on August 7, 2000